EXHIBIT 10.25

FEE AGREEMENT

 

          This FEE AGREEMENT (this “Agreement”) is entered into this 19th day of
August, 2008, by and between the DEMC Capital LLC, a New Jersey limited
liability company with its principal place of business located at 10B Clifton
Blvd Unit 3, Clifton, NJ 07011 (the “Arranger”) and Northern Ethanol, Inc., a
Delaware corporation with its principal place of business located at 193 King
Street East, Suite 300, Toronto, Ontario Canada, M5A 1J5 (“Northern”).

 

RECITALS

 

WHEREAS, Northern has engaged WestLB to provide senior and subordinated debt
financing in an amount up to 75% of the total project cost (the “Senior
Financing”) for two Ontario, Canada corn ethanol projects (the “Projects”); and

 

WHEREAS, Northern is seeking the balance of the Projects cost in the form of
either equity or a Convertible Bond (“Equity Financing”).

 

NOW, THEREFORE, the parties hereto hereby agreed as follows:

 

1.         Arranger Responsibility. The Arranger, on Northern’s behalf, is
hereby retained by Northern, on a non-exclusive basis, to utilize its best
efforts to coordinate and facilitate the completion of Northern’s Equity
Financing. Arranger Efforts thereto shall include, but not be limited to, the
following:

 

 

•

Introduction of Northern to investors.

 

•

Facilitating the Equity Financing introduced by the Arranger or introduced by
agents that were introduced by the Arranger.

 

•

Reviewing and/or drafting of investor term sheets and other investment related
documentation, subject to the approval of the same by Northern’s
counsel.         

 

2.         Success Fee. Upon the completion of any portion of the Equity
Financing through Arranger efforts, the Arranger shall be paid a fee equal to 8%
of the Equity Financing amount (the “Equity Fee”). The Equity Fee shall be paid
in full upon receipt by Northern of any and all Equity Financing.

 

 

3.

Retainer

 

          A bi-monthly retainer of $5,000 shall be paid to DEMC Capital. In
addition, a $200,000 retainer shall be paid upon the signing of this Agreement
and $100,000 when an Equity Financing Bank Commitment letter is produced
satisfactory to WestLB.

 

NF1.2

 

--------------------------------------------------------------------------------

4.         Term and Termination. This Agreement shall commence on the date of
execution hereof by the parties hereto. Either Arranger or Northern may
terminate this Agreement, with or without cause, at any time by providing the
other party written notice of such termination. Termination shall be effective
upon delivery of said written notice. Upon Termination of this Agreement,
neither party will have any liability or continuing obligation to the other,
except that if Northern engages in a financing transaction with any person or
entity introduced to Northern by Arranger for a period of two (2) years
following such termination, then Northern shall remain liable to Arranger for
any and all fees set forth in this Agreement.

 

5.          No Agency; No Partnership, No Exclusivity. The parties shall for all
purposes be independent contractors and not an agent or employee of each other,
and shall have no authority to act for, represent, bind or obligate the other.
Nothing contained herein shall be deemed or construed to make the parties hereto
partners, joint venturers or agents.

 

6.         Entire Understanding. This Agreement contains the entire
understanding of the parties with respect to this subject matter hereof.

 

7.         Modification and Amendment; Waiver. This Agreement may be amended if
such amendment is in writing and is signed by the parties hereto. Any waiver by
a party to this Agreement of the strict observance or performance of, or
compliance with, any term, covenant, condition or agreement herein contained
shall be effective only if in writing, with respect to the specific instance and
for the purpose for which it was given and shall be deemed not to be a waiver of
any rights and remedies of such party under this Agreement as a result of any
other default or breach hereunder.

 

8.         Counterparts Facsimile Execution. For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile machine
or telecopier is to be treated as an original document. The signature of any
party thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document. At the request
of any party, a facsimile or telecopy document is to be re-executed in original
form by the parties who executed the facsimile or telecopy document. No party
may raise the use of a facsimile machine or telecopier machine as a defense to
the enforcement of the Agreement or any amendment or other document executed in
compliance with this Section.

 

9.         Attorney Fees. If a dispute arises between the parties hereto and
such dispute can only be resolved by litigation then, in such case, the
prevailing party in such litigation shall be entitled to recover all costs of
such action, including but not limited to reasonable attorney fees.

 

10.      Indemnification. In recognition of assurances that the parties hereto
have made full and fair disclosure to the other parties hereto, each party
hereby indemnify and hold harmless the other, its successor and assigns
(hereinafter collectively called the “Indemnified Parties”) from and against any
losses, claims, damages and liabilities, joint and several, related to any
liabilities, debts or claims not heretofore disclosed by such party which may
hereafter be asserted and such party agrees to reimburse the Indemnified Parties
for all expenses, including but not limited to reasonable attorneys’ fees and
costs, of defending any such claims which may

 

NF1.2

 

--------------------------------------------------------------------------------

hereafter arise. This indemnity shall be binding upon and inure to the benefit
of the parties and their successors and assigns.

 

          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first above written.

 

DEMC CAPITAL LLC

NORTHERN ETHANOL, INC.


         

By: s/Jay Chapler_________________

By: _s/Gord Laschinger________________

Name:

Jay Chapler

Name: Gord Laschinger

Title:

President

Title

Chief Executive Officer

 

 

 

NF1.2

 

 